Citation Nr: 0418471	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  03-16 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to assignment of a disability rating in excess of 
50 percent for Post-Traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

A rating decision dated in July 2002 granted service 
connection for PTSD and awarded a 30 percent disability 
evaluation for PTSD effective from August 10, 2000.  In an 
October 2002 rating decision, the RO awarded a 50 percent 
disability evaluation for PTSD, effective from August 10, 
2000.  The veteran filed a timely notice of disagreement and 
substantive appeal.  

In December 2003 the veteran appeared at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  At 
the hearing the veteran submitted additional evidence and 
initial consideration of that evidence by the RO was waived 
in writing.     


FINDING OF FACT

The veteran's service-connected PTSD is productive of 
symptoms which result in no more than occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for assignment of a disability evaluation in 
excess of 50 percent for PTSD have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  This legislation provides, among other things, 
for notice and assistance to claimants.  VA has issued final 
rules to implement the provisions of VCAA.  See 38 C.F.R. §§  
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the notice and 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In this case, a substantially complete application, construed 
as a claim for service connection for PTSD, was received in 
August 2000.  The RO afforded the veteran appropriate VCAA 
notice in an April 2002 letter, including a request for any 
additional information or evidence he might have and, again, 
in the April 2003 Statement of the Case.  

The Board finds that there has been substantial compliance 
with the assistance and notice provisions set forth in the 
law and regulations.  The veteran's VA clinical records are 
available and he has been afforded a VA PTSD examination to 
evaluate the extent of his disability.  The discussions in 
the rating decisions and Statement of the Case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  In the April 2002 
VCAA letter and the April 2003 Statement of the Case, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996).

Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability. 38 U.S.C.A. § 1155.

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant. 38 C.F.R. § 4.3

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. The present level of disability 
is of primary concern in a claim for an increased rating; the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability. Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 50 percent rating is assigned under 
DC 9411 when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating for PTSD under Diagnostic Code 9411 is 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.

A 100 percent rating is warranted under Diagnostic Code 9411, 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

Factual Background

VA mental health treatment records dated from late 2000 to 
March 2001 show that the veteran had hypersensitivity to loud 
sounds, especially at night, and that he had anxiety and 
depression that were described as moderate.  The veteran 
slept in his basement, and it was reported that he worked 
part-time. In March 2001 it was reported that the veteran's 
Global Assessment of Functioning (GAF) score was 55.   

In a March 2002 statement from a VA social worker, it was 
reported that the veteran had had individual psychotherapy 
since September 2001, and that he saw a psychiatrist 
regularly.  It was reported that the veteran had chronic, 
severe, PTSD with nightmares, flashbacks, intrusive thoughts, 
hypervigilance, anxiety, a sense of foreshortened future, 
restricted range affect, poor concentration, exaggerated 
startle response, psychic numbing, poor interpersonal 
relationships, and depression.  It was reported that the 
veteran slept in his basement and he could not be in the 
dark.  The veteran slept with a television on and he slept in 
a chair with his clothes and boots on.  It was indicated that 
the veteran tended to isolate and because of his symptoms, 
his employment was described as minimal.  It was reported 
that the veteran's PTSD symptoms had a negative impact on him 
socially and occupationally.  

VA social worker clinical entries from October 2001 reveal 
that the veteran had been separated from his wife since 1997, 
and that he spoke with his children but he was not close to 
them.  The veteran was described as a loner and he was in 
recovery from alcohol abuse. VA clinical records through June 
2002 reveal continued treatment for hypervigilence, 
depression, and anxiety.  The GAF remained at 55.  

A VA PTSD examination was performed in September 2002.  It 
was reported that he received treatment for PTSD and that 
Trazodone had been prescribed. The veteran complained of poor 
sleep, nightmares, and flashbacks.  He was described as 
hypervigilant and it was indicated that he startled easily.  
The veteran had part-time employment as a truck driver, and 
it was reported that he generally functioned well at work.  
The veteran had been separated from his wife for seven years, 
and he had four children.  He lived alone in his basement and 
he had no friends.  The veteran had a history of alcohol 
dependence with sobriety for three years.  

The mental status examination revealed that the veteran was 
dressed casually.  He was described as cooperative and his 
mood was neutral.  His affect was appropriate and his speech 
was normal.  Thought processes and content were described as 
normal.  The veteran was oriented to person, place, and time.  
His memory was one out of three, and was able to perform 
serial 7's.  The veteran's insight, judgment, and impulse 
control were described as fair. It was reported that the 
veteran spent his time mostly working as a truck driver and 
in his free time he stayed in his basement.  He had a few 
trucking associates, but no close friends.  It was summarized 
that the veteran had PTSD symptoms and that he was able to 
work but he was isolative.  The diagnosis was:  PTSD; alcohol 
dependence, in remission. The GAF was 45. 

In December 2003 a personal hearing was held at the RO by the 
undersigned Acting Veterans Law Judge.  The veteran testified 
that he was receiving treatment for PTSD at a VA hospital 
every 2 weeks. He was taking Trazadone and sleeping pills.  
The veteran stated that he had been married for 27 years and 
that he was separated from his spouse.  He stated that they 
separated because his children were gone, and his spouse was 
unable to take him sleeping with the lights on and other 
problems.  The veteran stated that he had a hard time 
sleeping.  He currently lived in his basement, because he 
felt secure there.  The veteran testified that he was never 
around friends or family, and he had working associates.  He 
stated that he worked part-time, and he did not work full 
time because he could not get on the work schedule.  The 
veteran testified that work was not stressful for him, and he 
liked work.  He stated that he was laid back, and that he did 
not bother anyone.  

At the December 2003 hearing, additional medical evidence was 
submitted, consisting of VA clinical records dating from 1995 
through 2002 revealing treatment for physical and 
psychological problems.  

Analysis

The clinical data shows that the veteran has PTSD features, 
including nightmares and flashbacks, intrusive thoughts, 
numbing, startle response, and hypervigilence, along with 
depression and anxiety that have been described at worst as 
moderate in the recent past.  The veteran also has sleep 
disturbance.  From a social adaptability standpoint, it has 
been reported that the veteran is isolative, spending his 
free time in his basement. While he has work associates, he 
has no friends, and he is not close with his children. The 
veteran is separated from his spouse.  The veteran does have 
the ability to work, he works as a truck driver, albeit on a 
part-time basis, and reportedly he does not work full-time 
due to scheduling problems. 

While it is apparent that the veteran has an inability to 
establish or maintain relationships, reflected in his 
isolative behavior, when considering the criteria for a 70 
percent disability evaluation, it is noteworthy that there 
are no symptoms such as suicidal ideation, obsessional 
rituals, abnormal speech, near continuous panic or  
depression, impaired impulse, disorientation, neglect of 
appearance or hygiene, or difficulty adapting to stress.  In 
essence, virtually none of the criteria for a 70 percent 
disability evaluation are met.  It is also noteworthy that 
the veteran maintains part-time employment without any 
evident irregularities and, by his own assessment, functions 
well at work.  The veteran's GAF score is 45, indicative of 
serious symptoms.  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness." Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV). While his GAF may indicate serious symptoms, it is 
clear to the Board that the vast majority of his PTSD 
symptoms fall within the criteria for a 50 percent rating, 
not the next higher rating of 70%, under Diagnostic Code 
9411. Further, a VA physician has opined that the veteran has 
moderate symptoms.     

After a review of the evidentiary data of record, the Board 
is compelled to conclude that the veteran's disability 
picture does not approximate the criteria necessary for a 
higher disability evaluation.  38 C.F.R. §  4.7.  As 
indicated previously, the veteran works part-time and more 
work is apparently not available due to scheduling 
difficulties.  He reportedly functions well at work.  In this 
regard, it is apparent that this case does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, requiring consideration 
on an extra-schedular basis.  38 C.F.R. § 3.321 (b).  

A rating in excess of 50 percent for PTSD is not warranted.  
          
    






ORDER

Entitlement to assignment of a disability rating in excess of 
50 percent for PTSD is denied.



	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



